DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment to the Claims
It is noted that the claims received 29 November 2021 do not note all the changes made over the previous amended claims received 20 September 2019.  Please make sure to note when language has been removed via amendment to the claims.  For the purpose of compact prosecution, the Examiner will proceed with the claims as received.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 29 November 2021 is acknowledged.  The traversal is on the ground(s) that claim 8 was amended to depend on claim 1 and the necessity for restriction is moot.  This is not found persuasive because the claims are still restrictable because the groups lack a corresponding special technical feature.  However, the Examiner notes that the claims are in good form for rejoinder in the instance that claim 1 is found to be allowable.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Citation Number 3 was crossed out as the listed Foreign Document Number, Publication Date and Name did not match the received document.  WO “9835191” was listed while the document received was “95/35191” which the Examiner has properly listed on the PTO-892 due to the Examiner 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a substantially rectilinear tube” as the specification does not contain the word “rectilinear.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably two" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regard to claim 1, it is unclear what the phrase “substantially rectilinear tube” means as a tube is a hollow cylinder and rectilinear means to have straight lines.  Thus, it is unclear what would constitute being “substantially” rectilinear as the specification and drawings do not teach the desired shape and it is unclear if “rectilinear” is referring to the cross section or to the length of the tube.  
Claim 2 recites the limitation "said tubes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “at least one” tube.
In regard to claim 4, the connection of the “gutter” to the heat treatment device is unclear.  From the specification, it appears that the “gutter” is a separate device from the heat treatment device as the intermodal container is not explicitly recited by claim 1.
In regard to claim 6, the connection of the “sealing device” to the heat treatment device is unclear.  From the specification, it appears that the “sealing device” is a separate device from the heat treatment device as the intermodal container is not explicitly recited by claim 1.
In regard to claim 6, it is unclear if the phrase “consisting in particular of at least one foam strip” is intended to limit the structure of the “sealing device” by stating that the device “consists” of a foam strip.  It is noted that claim 7 recites further structure of the sealing device. For the purpose of examination, the phrase will be interpreted as --comprising at least one foam strip--.
Claim 6 recites the limitation "the rear opening" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Podd et al. (US 2012/0247067).
In regard to claim 1, Podd discloses a heat treatment device capable for use with an intermodal container loaded with logs comprising a supply line (manifold 18) capable of receiving pressurized water steam having at least one substantially rectilinear tube (steam diffusers 22 as the diffusers have straight lines defining their length) provided with a plurality of openings (apertures 32) distributed over its length and circumference, said at least one tube being capable of being introduced from the rear into an intermodal container loaded with logs such that pressurized water steam is supplied thereto.  See Figures 1-2 and paragraphs [0027]-[0032]. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber
In case it is viewed that Podd does not disclose the recited shape of the tube, it is held that it would have been obvious to have modified the steam diffusers 22 of Podd to have the recited shape without producing any new or unexpected results.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 2, Podd discloses that the openings (apertures 32) in the steam diffusers 22 may be staggered and have different sizes.  Further, Podd discloses that the apertures 32 may be adjustable such that they can be manually, electronically, or elastomerically changed in size to control the flow of steam.  Thus, the apertures of the steam diffusers of Podd are capable of being of increasing size and/or number starting from the supply side.  See [0033].
In regard to claim 3, the Courts have held that the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Nonetheless, it would have been within the ambit of one of ordinary skill in the art to have determined an appropriate external diameter of the steam diffusers 22 of Podd for delivering steam without creating any new or unexpected result.
In regard to claims 4-7, it is held that the recited gutter and sealing device are separate devices from the heat treatment device of claim 1 as the gutter and sealing device are separate structures intended to be associated with the same intermodal container, which is not explicitly recited by the claims, as the heat treatment device.  See Figure 1 of the instant application.  Thus, the limitations of claims 4-7 do not further limit the structure of the heat treatment device of claim 1 as they regard separate devices.
Claim Rejections - 35 USC § 103
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Podd in view of Seidner (WO 95/35191).
In regard to claims 4-5, this rejection is provided in case it is viewed that the gutter is part of the heat treatment device of claim 1.  Podd discloses wherein condensed water is recovered using a sheet 36 which is placed on the bottom of the cargo carrier 14.  It is noted that Podd is concerned with heating contents of cargo containers using steam produced by a steam generator 20.  See Figure 1 and paragraphs [0027]-[0030].
Seidner discloses a method for heat treating the contents, such as wood and wood products, of a cargo ship using steam.  Seidner teaches that the hold 12 of the ship includes a gutter having a filter (filtered collection well or trough 30) which delivers water back to the hot water heater 20 in a line such that the amount of water required to run the process in minimized.  See lines 15-19 of page 10 and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the filtered collection well of Seidner with the apparatus of Podd for the purpose of recycling the water back to the steam generator such that the amount of water needed to heat the contents of the container is minimized.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Podd in view of Frost King (product listing for “Frost King MDS17H Magnetic Door Seal Replacement” on Amazon.com; on sale since September 14, 2004 and archived page from 3 June 2014).
In regard to claims 6-7, this rejection is provided in case it is viewed that the gutter is part of the heat treatment device of claim 1.  It is held that it is well-known that insulating doorways increases the heat retention of inside spaces.
Frost King discloses magnetic door seal insulation comprising a foam strip (thermoset plastic foam core) with a magnetic strip for fixing to a metal door frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sealing device of Frost King with the apparatus of Podd for the purpose of insulating the door of the cargo container to prevent the escape of heat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774